DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
Applicant’s election without traverse of the following species in the reply filed on June 13, 2022 has been acknowledged:
		
    PNG
    media_image1.png
    123
    223
    media_image1.png
    Greyscale

The applicant indicated that claims 1, 4, 8-10, and 13-20 read on the elected species.  Claims 2, 3, 5-7, 11, and 12 have been withdrawn as non-elected.
A new rejection is made under 35 USC 112(a).
The rejection under 35 U.S.C. 103 as being unpatentable over Wolleh (US 2015/0243907) is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8-10, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 14, and 17 each have been amended to read in part “R, R’, R1, and R2 are each independently a hydrogen …”  Support is not found in the originally filed application at [0063] or elsewhere for defining R and R’ according to the definition for R1 and R2.
	The claim(s) should be rewritten as appropriate to clearly set forth the claimed invention.  No new matter should be added.  Notwithstanding the above rejection(s), the claim(s) is (are) examined to the extent understood.  MPEP 2173.06.
Claim Rejections - 35 USC § 103
Claims 1, 4, 8-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolleh (US 2015/0243907).
With respect to claims 1, 4, 8-10, and 13-20, Wolleh teaches compounds with the following partial structures at [0055, 0053]:
		
    PNG
    media_image2.png
    210
    390
    media_image2.png
    Greyscale

			
    PNG
    media_image3.png
    182
    385
    media_image3.png
    Greyscale

Corresponding structures and units are found throughout the reference.  Further with respect to claims 14, Wolleh teaches an organic light emitting device (OLED) and consumer products [Abstract].  With respect to claim 16, the reference teaches host materials [0020].  With respect to claims 17 and 18, the reference teaches a device (product) with an anode, cathode, and organic layer [0149].
Wolleh does not appear to explicitly teach the presently elected compound.
Still, Wollech teaches an organic light emitting device (OLED) with substituents found in the presently elected formula.  As a position isomer, the phenyl unit also could be bound to N at a position which is ortho to the other phenyl group.
	It would have been obvious for an OLED, as taught by Wollech, to have the presently elected formula, as within the teachings of Wollech, because the reference teaches OLEDs.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments
	The Amendment and Remarks, filed September 23, 2022, have been carefully considered but not found to be persuasive.  See the above Status of Prosecution.
	With respect to the rejection under 35 USC 103 over Wollech, the applicant argues that there is nothing in the reference that would motivate one skilled in the art to produce the claimed invention.  The applicant adds that Wolleb excludes the claimed Formula (i) and provides no teaching or suggestion that the reference compounds would be suitable for use in OLEDs.
	To the extent understood, the arguments are not persuasive.  As discussed in the previous Office Action and repeated above, Wolleh teaches an organic light emitting device (OLED) and consumer products.  The applicant further asserts that Wolleb provides no teaching or suggestion that compounds lacking the certain azadibenzofuran derivatives of the reference would be equally suitable for use in OLEDs.  As also previously discussed and repeated above, however, the reference teaches the units (XVId) and (XIIa).  Compare, the presently elected formula as set forth above. 
In response to the determination that the phenyl unit was a positional isomer in relation to the presently elected formula, namely, meta versus ortho, the applicant urges that there was no reasonable expectation that the properties would be similar.  Just the same, the formulas in Wolleb and the present application would have been expected to have similar properties in that both sets of formulas are directed to OLEDs.
The applicant apparently asserts that there would be greater steric hindrance at the ortho position of the presently claimed formula which would lead to different properties.  However, arguments by the representative cannot take the place of evidence in the record.  MPEP 716.01(c), II.  
The example in the present Specification is duly noted.  Compound A at [0135] appears to be the same or similar to the presently elected formula.  Its performance was compared with that of m-CBP [0138, 0140].  While it is true that Compound A is an ortho isomer whereas m-CBP is a meta isomer, the comparison is not found to have sufficient probative value.  The formula in Wolleb has the (XIIa) moiety, while the m-CBP lacks the (XIIa) moiety found in Compound A.  Basis is not seen, therefore, for attributing the difference in performance to the ortho vs. meta structure.  The evidence must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  MPEP 716.02(e).  In this case, the comparison with m-CBP does not involve the closest prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761